Order entered March 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00986-CR

             CHRISTOPHER DEWAYNE JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F18-57558-V

                                    ORDER

      Before the Court is appellant’s March 17, 2020 second motion for an

extension of time to file his brief.    We GRANT the motion and ORDER

appellant’s brief due on or before March 31, 2020.


                                             /s/     CORY L. CARLYLE
                                                     JUSTICE